State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 13, 2015                   520087
________________________________

In the Matter of JOSEPH ROSA,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
THOMAS GRIFFIN, as
   Superintendent of Eastern
   Correctional Facility,
                    Respondent.
________________________________


Calendar Date:   June 8, 2015

Before:   McCarthy, J.P., Garry, Devine and Clark, JJ.

                             __________


     Joseph Rosa, Napanoch, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Ulster County) to
review a determination of respondent which found petitioner
guilty of violating a prison disciplinary rule.

     Determination confirmed.     No opinion.

     McCarthy, J.P., Garry, Devine and Clark, JJ., concur.
                              -2-                  520087

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court